DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
This Final Office Action supersedes the previously mailed Final Office Action dated: 1/19/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s)  1, 3, 5-13, and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI (YAMAZAKI et al: US 2014/0050184) in view of ISHIDA (ISHIDA et al US 2013/0272274)

Regarding claim 1, YAMAZAKI (YAMAZAKI et al: US 2014/0050184) discloses apparatus for managing a cellular system including a macro cell base station and a small cell base station, the apparatus comprising: circuitry configured to: 
acquiring first information that indicates a first spectrum for the macro cell base station (YAMAZAKI: Fig. 7, Fig. 3, ¶76, ¶51-53, MeNB acquires information related to component carriers (CCs) available to MeNB among the shared CCs; these CCs are shared between the cellular system of macro cells and the cellular system of small cells);
determine a second spectrum currently available for use by the small cell base station based on the first information; and notify the small cell base station of second information that indicates the second spectrum and a coverage area in which the second spectrum is currently available for use the small cell base station (YAMAZAKI: Fig. 7, ¶84, Fig. 5, determining CCs that are available to the PeNB among the CCs available to the MeNB; the CCs that are available to the PeNBs are notified to the PeNBs; ¶95, determine that there is a spectrum/CCs that are currently suspended for the small cell to be able to communicate using those; ¶87-88, ¶78-79, ¶90, the service area of the PeNB # 1 and PeNB #2 is at least implicitly indicated by the MeNB as the MeNB notifies the PeNB#1 and PeNB#2 of a component carrier that is suspended by the MeNB; the notification indicates PeNB#1 and PeNB#2 that the CC is available for use in their respective service areas (equivalent to the claimed “a coverage area”).
YAMAZAKI remains silent regarding the acquiring being from the controller.
However, ISHIDA (ISHIDA et al US 2013/0272274) discloses acquiring, from a controller (ISHIDA: Fig. 22, ¶127-130, information is received from a central controller that controls plurality of macro base stations).
A person of ordinary skill in the art working with the invention of YAMAZAKI would have been motivated to use the teachings of ISHIDA as it provides a way to centrally manage resources and share them between the macro and small cells. This dedicated apparatus to control plurality of macro and small base stations improves scalability and economy for expanding the network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of YAMAZAKI with teachings of ISHIDA in order to improve economy and network management and expandability.


Regarding claim 3, YAMAZAKI modified by ISHIDA discloses apparatus according to claim 1. wherein the circuitry is further configured to request the controller for permission to the use  a plurality of frequency bands (YAMAZAKI: Fig. 7, ¶85, information regarding CCs capable of being subject to suspension (also permission)  is provided to the macro base station (by the controller of ISHIDA: Fig. 22); Further, ISHIDA: Fig. 22, the macro base station sends message (equivalent to a request) to the controller in response to which the resource information (equivalent permission) is received by the macro base station).


Regarding claim 5, YAMAZAKI modified by ISHIDA discloses apparatus according to claim 1, wherein the first spectrum for the macro cell base station is set based on a position of the small cell base station in the cellular system (YAMAZAKI: Fig. 7, ¶84, Fig. 5, determining CCs that are available to the PeNB among the CCs available to the MeNB; this is based on the location of macro cell being such that its transmissions could interfere with the transmission of the small cell base stations i.e. PeNBs; ¶44, the small cell is in the vicinity of the macro cell based on which the band is decided to be suspended; and the small cell is within the range/coverage of MeNB).

Regarding claim 6, YAMAZAKI modified by ISHIDA discloses wherein the information indicates a maximum transmission power when the small cell base station uses a frequency in the first spectrum, and the circuitry determines the second spectrum based on the maximum transmission power (YAMAZAK: Fig. 6, Fig. 7, ¶82, ¶68, ¶70, an indication of maximum transmission power of macro cell base station on the available CCs is included in terms of the interference level based on which the control unit decides the CCs available to the small cell base station based on maximum transmission power)

Regarding claim 7, YAMAZAKI modified by ISHIDA discloses apparatus according to claim 1, wherein the circuitry determines the second spectrum based on a traffic volume of the small cell base station (YAMAZAKI: ¶82, decision is due interference in downlink communication implying there is at least some data volume affected by it; ISHIDA: Fig. 22).

Regarding claim 8, YAMAZAKI modified by ISHIDA discloses apparatus according to claim 1, wherein the circuitry determines the second spectrum based on a priority of data that is transmitted or received by the small cell base station (YAMAZAK: Fig. 6, Fig. 7, ¶82, ¶68, ¶70, decision is due interference in downlink communication implying there is at least priority associated with the downlink communication of the small cell base station which causes the control unit to alleviate the interference from it; ISHIDA: ¶57, priority assigned to the communication of a particular user).

Regarding claim 9, YAMAZAKI modified by ISHIDA discloses apparatus according to claim 1 wherein the circuitry determines the second spectrum based on communication quality in the small cell base station (YAMAZAK: Fig. 6, Fig. 7, ¶82, ¶68, ¶70, decision is based on interference in downlink communication; ISHIDA: ¶74, based on throughput reduction).
Regarding claim 10, YAMAZAKI modified by ISHIDA discloses apparatus according to claim 1 wherein the circuitry determines a transmission power when the  (YAMAZAKI: Fig. 6, ¶82, Fig. 7, deciding the CCs and, in turn, deciding a maximum power for them)

Regarding claim 11, YAMAZAKI modified by ISHIDA discloses apparatus according to claim 10, wherein the second information indicates information indicating the maximum transmission power when the small cell base station uses the second spectrum (YAMAZAKI: Fig. 6, ¶82, Fig. 7, deciding the CCs and, in turn, deciding a maximum power for them; ¶87-88, ¶78-79, ¶90, the service area of the PeNB # 1 and PeNB #2 is at least implicitly indicated by the MeNB as the MeNB notifies the PeNB#1 and PeNB#2 of a component carrier that is suspended by the MeNB; the notification indicates PeNB#1 and PeNB#2 that the CC is available for use in their respective service areas (equivalent to the claimed “a coverage area”).), and the circuitry determines the maximum transmission power when the small cell base station uses the second spectrum based on the maximum transmission power when the small cell base station uses the second spectrum (YAMAZAK: Fig. 6, Fig. 7, ¶82, ¶68, ¶70, maximum power for the small cell base station is based on maximum transmission power information determined).
Regarding claim 12, YAMAZAKI modified by ISHIDA discloses apparatus according to claim 10, wherein the circuitry determines the maximum transmission power based on a communication quality of the small cell base station (YAMAZAK: Fig. 6, Fig. 7, ¶82, ¶68, ¶70, decision is based on interference in downlink communication; ISHIDA: ¶74, based on throughput reduction).


Regarding claim 13, YAMAZAKI modified by ISHIDA discloses apparatus according to claim 1 wherein the circuitry determines the second spectrum according to a request from the small cell base station (YAMAZAKI: Fig. 7, ¶76-82, message is sent including a quality deterioration information which is an implicitly request to the control unit to decide the CCs).


Regarding claim 16, YAMAZAKI modified by ISHIDA discloses apparatus according to claim 1, wherein the information indicates an available period of the second spectrum available to the small cell base station (YAMAZAKI: Fig. 7, ¶84, Fig. 5, determining CCs that are available to the PeNB among the CCs available to the MeNB).

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI (YAMAZAKI et al: US 2014/0050184) in view of ISHIDA (ISHIDA et al US 2013/0272274) further in view of KOSEKLA et al (US 2011/0287794)

Regarding claim 17, YAMAZAKI discloses a terminal device, comprising: circuitry configured to perform wireless communication with a small cell base station using a transmission power and/or a period of a first spectrum, wherein a cellular system includes the small cell base station and a macro cell base station, the first spectrum is determined by an apparatus based on first information as being currently YAMAZAKI: Fig. 7, Fig. 3, ¶76, ¶51-53, MeNB acquires information related to component carriers (CCs) available to MeNB among the shared CCs; these CCs are shared between the cellular system of macro cells and the cellular system of small cells; YAMAZAKI: Fig. 7, ¶84, Fig. 5, determining CCs that are available to the PeNB among the CCs available to the MeNB; the CCs that are available to the PeNBs are notified to the PeNBs; ¶95, determine that there is a spectrum/CCs that are currently suspended for the small cell to be able to communicate using those; ¶87-88, ¶78-79, ¶90, the service area of the PeNB # 1 and PeNB #2 is at least implicitly indicated by the MeNB as the MeNB notifies the PeNB#1 and PeNB#2 of a component carrier that is suspended by the MeNB; the notification indicates PeNB#1 and PeNB#2 that the CC is available for use in their respective service areas (equivalent to the claimed “a coverage area”).
YAMAZAKI remains silent regarding the acquiring being from the controller.
However, ISHIDA (ISHIDA et al US 2013/0272274) discloses acquiring, from a controller (ISHIDA: Fig. 22, ¶127-130, information is received from a central controller that controls plurality of macro base stations).
A person of ordinary skill in the art working with the invention of YAMAZAKI would have been motivated to use the teachings of ISHIDA as it provides a way to 
YAMAZAKI modified by ISHIDA remains silent regarding the component carrier being used as a secondary component carrier. However, KOSEKLA expressly discloses small cell component carrier used as a secondary component carrier (SCC) (KOSEKLA: ¶54, component carrier could be considered secondary component carrier)
A person of ordinary skill in the art working with the invention of YAMAZAKI modified by ISHIDA would have been motivated to use the teachings of KOSEKLA as it provides a way to manage more than one component carriers for bandwidth flexibility based on dynamic resource usage. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of YAMAZAKI modified by ISHIDA with teachings of KOSEKLA in order to improve network management and flexibility of resource utilization.
Regarding claim 18, YAMAZAKI modified by ISHIDA modified by KOSEKLA terminal device according to claim 17, wherein the transmission power is a maximum transmission power based on a communication quality of the small cell base station (YAMAZAK: Fig. 6, Fig. 7, ¶82, ¶68, ¶70, decision is based on interference in downlink communication; ISHIDA: ¶74, based on throughput reduction).

Regarding claim 19, YAMAZAKI modified by ISHIDA modified by KOSEKLA discloses terminal device according to claim 17, wherein the circuitry is further configured to transmit communication quality information to the small cell base station (KOSEKLA: ¶52, the measurements are conducted and reported to the base station).

Regarding claim 20, YAMAZAKI modified by ISHIDA modified by KOSEKLA discloses terminal device according to claim 19, wherein the communication quality information includes a channel quality of the second spectrum (YAMAZAK: Fig. 6, Fig. 7, ¶82, ¶68, ¶70, decision is based on interference in downlink communication; ISHIDA: ¶74, based on throughput reduction).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI modified by ISHIDA, further in view of KOSEKLA et al (US 2011/0287794)

Regarding claim 2, YAMAZAKI modified by ISHIDA discloses the apparatus according to claim 1, wherein the second spectrum is used by the small cell base station as a component carrier (CC) (YAMAZAKI: ¶68, the component carrier is used by the small cell base station).
YAMAZAKI modified by ISHIDA remains silent regarding the component carrier being used as a secondary component carrier. However, KOSEKLA expressly discloses KOSEKLA: ¶54, component carrier could be considered secondary component carrier)
A person of ordinary skill in the art working with the invention of YAMAZAKI modified by ISHIDA would have been motivated to use the teachings of KOSEKLA as it provides a way to manage more than one component carriers for bandwidth flexibility based on dynamic resource usage. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of YAMAZAKI modified by ISHIDA with teachings of KOSEKLA in order to improve network management and flexibility of resource utilization.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI modified by ISHIDA, further in view of OUCHI (OUCHI et al: US 2016/0150490)

Regarding claim 4, YAMAZAKI modified by ISHIDA discloses apparatus according to claim 1, wherein the circuitry is further configured to broadcast or multicast the information at a maximum transmission power (YAMAZAKI: Fig. 7, ¶84, ¶85, Fig. 5, determining CCs that are available to the PeNB among the CCs available to the MeNB and broadcasting this information; YAMAZAK: Fig. 6, Fig. 7, ¶82, ¶68, ¶70, based on the interference level which implies a maximum transmission power before the power reduction/suspension of the CCs of macro base station).

However, OUCHI (OUCHI et al: US 2016/0150490) discloses the connection between base stations is wireless (OUCHI: ¶109, X2 interface is wireless interface).
A person of ordinary skill in the art working with the invention of YAMAZAKI modified by ISHIDA would have been motivated to use the teachings of OUCHI as it provides a way to connect base stations over terrains where fixed networking is not possible or economically feasible. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of YAMAZAKI modified by ISHIDA with teachings of ISHIDA in order to further improve economy, network management and expandability.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15,  of U.S. Patent No. 10,440,586 (hereinafter `586). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-20, of application claim all that is recited in claim 1-15 of the patent. An omission of an element and its functions is obvious variation if the function of the element is not desired (Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989)) (See MPEP, 2144.04 (ll)(a)).
Regarding claim 2, `586’s claim 1 remains silent regarding the frequency band being using by the small cell base station as a secondary component carrier. However, the small bands are defined as secondary component carrier in the portion supporting the frequency band being used by the small base station (‘586: col. 24 lines 45-55, where frequency band used by the small base station is defined to be SCC). A person of ordinary skill in the art would reasonably motivated to use the SCC as the frequency band as it supports carrier aggregation conventions.
Regarding claims 17-20, `586’s claim 5, and 8 that the disclose supporting the transmission of communication quality to the small base station always uses a terminal. (‘586: col. 28 lines 63-67 and col. 30: lines 47-55). person of ordinary skill in the art would reasonably motivated to use the terminal as the provider of the quality information of the channels used by the terminal and the small base station/cell as terminal provides the most accurate quality information with the perspective of a user thereby improving user experience.

Response to Arguments
11/30/2021 have been fully considered but they are not persuasive.
Applicants argue,
“
    PNG
    media_image1.png
    709
    587
    media_image1.png
    Greyscale
”

Examiner respectfully submits that of YAMAZAKI states:
[0087] In step S15 #1, the pico base station PeNB #1 determines a component carrier for which suspension of use should be requested, on the basis of the notification of the component carrier capable of being subject to suspension of use from the macro base station MeNB and a situation (for example, the aforementioned first information to fifth information) within the service area of the pico base station PeNB #1. In the present embodiment, the pico base station PeNB #1 determines whether to request the suspension of use of the component carrier capable of being subject to suspension of use. The pico base station PeNB #1 performs determination such that a problem due to the suspension of use of the component carrier is avoided and an improvement effect obtained by the pico base station PeNB #1 is increased. Furthermore, it is assumed that the pico base station PeNB #1 has determined to request the suspension of use of the component carrier capable of being subject to suspension of use.
[0090] In step S17, the macro base station MeNB notifies (broadcasts) the pico base stations PeNB #1 and PeNB #2 of the component carrier subject to suspension of use via the X2 interface. The pico base stations PeNB #1 and PeNB #2 receive the notification. In the present embodiment, the notification of the component carrier subject to suspension of use is performed by notifying a cell ID of a cell corresponding to the component carrier subject to suspension of use. The notification may include information (for example, information on how many subframes must pass to suspend the component carrier) indicating a timing at which the suspension of use is executed.

	[0092] The pico base station PeNB (PeNB #1 or PeNB #2) received the notification (step S17) of the suspension of use of the component carrier, for example, may perform at least one of the following first operation or second operation.

[0093] According to the first operation, the pico base station PeNB preferentially assigns a resource block, which is included in the component carrier for which the suspension of use has been notified, to a radio terminal UE that supports the carrier aggregation technology among radio terminals UE connected to the pico base station PeNB.

[0094] According to the second operation, the pico base station PeNB preferentially performs handover to a cell, which corresponds to the component carrier for which the suspension of use has been notified, to a radio terminal UE that supports no carrier aggregation technology among the radio terminals UE connected to the pico base station PeNB.
From above, the notification from the MeNB at least implicitly indicates to the PeNB#1 in the scenario above, that the component carrier is available to be used by the PeNB in at least PeNB’s coverage/service area.

A person of ordinary skill  in the art would reasonably interpret this as, “…notify the small cell base station of second information that indicates the second spectrum and a coverage area in which the second spectrum is currently available for use the small cell base station…”
All remaining arguments are based on the arguments addressed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461